Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: It appears that the recitation “housan” (line 5) was intended to appear as “house an”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a radiative cooling device” (i.e. a device for radiative cooling) in claim 1.
“a far-infrared transmitting window member” (i.e. a window member for transmitting far-infrared) in claim 1.
“a support member” (i.e. a member for support) in claim 10

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 54-139150 A), and further in view of Miura et al. (US 2015/0047806).
Regarding claims 1 and 2, Iwasaki discloses a radiative cooling device comprising:
A vacuum heat insulating container (1) that comprises a container wall (1a), an opening portion (1f), and a housing portion (1b) at a position separated from the container wall (Figure 2), the housing portion having a strength that withstands pressure reduction of an interior of the container (Paragraph 2 of attached translation: Space 1c 
Miura et al. teaches a housing portion defining a vacuum heat insulating container (Paragraphs 86-87: A vacuum insulating panel), where the vacuum heat insulating container thermally vacuum insulates the object and the far-infrared radiator from the exterior of the vacuum heat insulating container with a degree of vacuum of 10 Pa or less (Paragraphs 86-87: A degree of vacuum of 1 Pa to 10 Pa).  As a result it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the housing portion as disclosed by Iwasaki with a pressure as taught by Miura et al. to improve air radiative cooling device operation by providing a vacuum insulated panel with a pressure configured to impart a high degree of thermal insulation.
Iwasaki further discloses the vacuum heat insulating container being configured to house an object to be cooled (2c) at an interior thereof (Figure 2) and thermally vacuum insulate the object from an exterior thereof (Figure 2 and Paragraph 2 of the attached translation),
A far-infrared radiator (2a) that is arranged between the object and the opening portion in the vacuum heat insulating container (Figure 2), that is thermally vacuum insulated from the exterior of the vacuum heat insulating container (Figure 2 and Paragraph 2 of the attached translation), that thermally contacts the object (Figure 2 and Paragraph 2 of the attached translation), and that radiates far-infrared rays in a wavelength range of from 8µm to 13µm (Paragraph 2 of the attached translation: The 
A far-infrared transmitting window member (3, 3a) that closes the opening portion of the vacuum heat insulating container (Figure 2) and that transmits the far-infrared rays radiated from the far-infrared radiator (Paragraph 2 of the attached translation: The far-infrared transmitting window member 3, 3a transmits the radiation emitted by the far-infrared radiator 2a).
Regarding claim 4, Iwasaki discloses a radiative cooling device as discussed above, where the far-infrared radiator defines a blackbody radiator (Paragraph 2 of the attached translation: The far-infrared radiator emits far-infrared radiation).
Regarding claim 11, Iwasaki discloses a method of cooling an object, the method comprising disposing the object in a housing portion of the heat insulating container of the radiative cooling device according to claim 1 (See rejection of claim 1).

Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 54-139150 A) and Miura et al. (US 2015/0047806), and further in view of Coombs (US 2006/0023327).
Regarding claims 3, 5, and 7, Iwasaki discloses a radiative cooling device as discussed above.  While Iwasaki discloses the far-infrared radiator having an emittance (Paragraph 2 of the attached translation: The far-infrared radiator emits far-infrared radiation) and while Iwasaki discloses the far-infrared transmitting window member as having a transmittance (Paragraph 2 of the attached translation: The far-infrared 
Coombs teaches thermal radiation control, where Coombs acknowledges that a transmittance of an element is inversely proportional to an opacity of the element (Paragraph 5) and a reflectance of the element is inversely proportional to an emittance of the element (Paragraph 5).  Therefore, the emittance and transmittance of an element are recognized as result-effective variables, i.e. a variables which achieve a recognized result. In this case, the recognized result is that for a given range of wavelengths, increased reflectivity of an element results in decreased emittance of the (Paragraph 5).  Further, a transmittance of an element is a function of an opacity of the element such an opaque element has zero transmittance, high reflectance, and low emittance (Paragraph 5). Therefore, since the general conditions of the claim, i.e. that the far-infrared radiator has an emittance and the far-infrared transmitting window member has a transmittance, were disclosed in the prior art by Iwasaki, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the far-infrared radiator and far-infrared transmitting window as disclosed by Iwasaki as modified by Miura et al. with respective emittance and transmittance as taught by Coombs to improve air radiative cooling device operating efficiency by maximizing an amount of infrared radiation that is emitted by the radiative cooling device while minimizing an amount of infrared radiation that enters the radiative cooling device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 54-139150 A) and Miura et al. (US 2015/0047806), and further in view of Silvestrini et al. (US 4,323,619).
Regarding claim 6, Iwasaki discloses a radiative cooling device as discussed above.  While Iwasaki discloses the far-infrared transmitting window member as located at a surface thereof on a side opposite from a surface thereof on a side of the far-infrared radiator (Figure 2) such that the far-infrared transmitting window member is disclosed as an electromagnetic wave transmitting film (Paragraph 2 of the attached translation), Iwasaki does not explicitly teach or disclose a solar-radiation reflectance of the far-infrared transmitting window member.
Silvestrini et al. teaches a radiative cooling device, comprising a container (6), a radiator (5), and a window (3), where the window has a solar-radiation reflectance of 80% or more (Col. 2, lines 28-40: The window is configured to have a solar reflectance greater than 60%), thereby improving an effectiveness of the radiative cooling device by minimizing incoming solar radiation (Col. 2, lines 28-40).  As a result it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the far-infrared transmitting window as disclosed by Iwasaki as modified by Miura et al. with a solar-radiation reflectance as taught by Silvestrini et al. to improve air radiative cooling device operating efficiency by minimizing an amount of incoming solar radiation from entering the radiative cooling device (Col. 2, lines 28-40 of Silvestrini et al.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 54-139150 A) and Miura et al. (US 2015/0047806), and further in view of Berdahl (US 4,586,350).
Regarding claim 8, Iwasaki discloses a radiative cooling device as discussed above.  While Iwasaki discloses an internal far-infrared reflecting film (1d) that is arranged at least between an inner wall surface of the vacuum heat insulating container and the object (Figure 2) and reflects far-infrared rays radiated from the inner wall surface when the far-infrared rays are radiated from the inner wall surface (Figure 2 and Paragraph 2 of the attached translation), Iwasaki does not explicitly teach or disclose the internal far-infrared reflecting film as reflecting far-infrared rays in a wavelength range of from 5µm to 25µm.
Berdahl teaches a radiative cooling device, comprising a far-infrared reflecting films (Col. 3, lines 55-65: Comprising MgO or LiF), where the far-infrared reflecting film reflects far-infrared rays in a wavelength range of from 5 pm to 25 pm (Col. 3, lines 55-65: Reflectance of infrared in the range of 8µm to 13µm).  As a result it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the far internal far-infrared reflecting film as disclosed by Iwasaki as modified by Miura et al. with a reflectance as taught by Berdahl to improve air radiative cooling device operating efficiency by selecting materials known to be highly reflective of infrared radiation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 54-139150 A) and Miura et al. (US 2015/0047806), and further in view of Jaffer (US 2005/0167612).
Regarding claim 9, Iwasaki discloses a radiative cooling device as discussed above.  However, Iwasaki does not explicitly teach or disclose a metal cylindrical member.
Jaffer teaches a radiative cooling device, comprising: a container (15) and a transmitting window (16) defining infrared radiator (i.e. emitter) (Paragraph 23), where a metal cylindrical member (Figure 3, Paragraph 41, and Claim 6: Curved or flat reflectors, such as reflector 33 comprise aluminum and are configured to limit incoming radiation by narrowing a view of the emitter) is arranged on a side opposite from a side of a far-infrared radiator (12) when viewed from the transmitting window and through which the far-infrared rays transmitted through the transmitting window member pass (Figure 3 and claim 1).  As a result it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the radiative cooling device as disclosed by Iwasaki as modified by Miura et al. with a metal member as taught by Jaffer to improve radiative cooling device operability by preventing unwanted radiation from entering the radiative cooling device.
Further, the combination of Iwasaki and Jaffer teaches a radiative cooling device comprising a metal member, the combination of Iwasaki and Jaffer does not explicitly teach or disclose the metal member as cylindrical.
However, it would have been obvious for one having ordinary skill in the art to configure a metal member with a cylindrical shape, as it has been found that changes in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In the instant case, the Applicant has not disclosed any criticality for the claimed limitations, aside from an exemplary shape of the metal member, which further can include elliptical, rectangular, square, or polygonal shape other than rectangular shape, in addition the metal member is merely disclosed as cylindrical without stating any criticality for the cylindrical shape. Therefore, as the combination of Iwasaki and Jaffer teaches a radiative cooling device including a metal member, it would have been obvious to one having ordinary skill within the art to configure the metal member with a cylindrical shape based on “mere matter of choice”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 54-139150 A) and Miura et al. (US 2015/0047806), and further in view of Aronson (US 4,030,316)
Regarding claim 10, Iwasaki discloses a radiative cooling device as discussed above.  However, Iwasaki does not explicitly teach or disclose a support member.
Aronson teaches a radiative cooling device, comprising: a container (14) and an object (20), where a support member (38) is arranged at an inner wall surface of the .


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3,899,674 discloses a radiative cooling device.
US 2006/0086494 discloses a radiative cooling device.
US 2016/0320073 discloses a radiative cooling device.
US 2005/0274374 discloses a radiative cooling device.
US 2018/0023866 discloses a radiative cooling device.
US 4,990,782 discloses a radiative cooling device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON N THOMPSON/Examiner, Art Unit 3763                       
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763